Title: From George Washington to William Pearce, 27 July 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce,
                  Philadelphia July 27th 1794.
               
               Your letter of the 23d and the reports, have been duly received.
               The ideas which I expressed in one of my late letters, respecting the cultivation (in Corn) of the lots in the Mill swamp, were not intended to forbid the practice in all parts where it was necessary, to cleanse & prepare them for grass; but to let you see that Corn was not so much an object with me, as meadow; and that I did not want the old parts of those lots so much exhausted by cultivation, in Corn, as to be made unfit for the produce of grass—or at least of becomeing good pasture. Knowing this to be my plan, & my desire, I have no objection to your cultivating any part, and every part of the lot which is in Corn this year, again in that article, that may require it, & fit it better for the purpose it is ultimately intended. But I must again express my desire that the work be compleated as you go; if the Seasons (which I know are all in all in this business) will permit it; for to have part of the inclosure in grass and part in rushes, alders & other Shrubs, is not only an eye sore, but is a real disadvantage; as they are continually encroaching on the mowing ground. This is the case in the lot nearest the Mill Road—and in the one next above, which you talk of laying to grass this fall. These places (adjoining the Mill
                  
                  race) more especially, it is, I want to have tended in Corn, until they are perfectly reclaimed; that the whole of the lots may be in good grass, & have a uniform appearance; even the very bed of the run I could wish to have cleared up, so as to leave no growth there, to extend its influence. After giving you this explanation of my wishes, I leave it altogether to your own judgment what parts to tend next year; & what not, in Corn.
               Does your Corn continue to grow, shoot well, & look promising?  The season is now come when rain, or drougth, is to make or mar the Crop; a drougth even now, when the Corn is beginning to fill, will produce a very scanty crop.
               Let particular care be taken of the seed of the rare ripe corn I sent home; it will be fine for the wet grounds which cannot be planted early, next Spring.
               I would not have you forego engaging any Overseer you may stand in need of, on acct of the farmer I mentioned to you in my last.  I should be affraid to commit one of the farms to his management without some previous trial; and as there will be no opening for him before Christmas, it could not suit him to wait; and besides, upon the enquiry I have made into his late pursuits, I find he has been a good deal of a Rover. Was Butler away, he might suit the home house very well, as he appears to be (though middle aged) an active man; and says, if he was put on a place he would not stir from it from years end to years end. He appears, from his vouchers, to have been a sort of household Steward, as well as farmer, & might therefore be useful at the mantion house if Butler was not engaged at that place.
               Was grass seeds sown with the Flax at Union farm?  or do you propose to sow the whole of that inclosure at one & the sametime?
               How does Mr McNeil (Oneil I believe I should have said) like the appearance of the Quarry at Mount Vernon as he uncovers it?  and has he begun yet to raise Stone?
               If you will pay particular attention to the conduct of the Overseers, or plowmen, with respect to the treatment of the young Mules, I have no objection, when there is a real necessity for it, to their being used, gently, at three years old, because they ought to be handled at that time, to prevent their becoming obstinate, & restive; but to use them as mine hitherto have been, is to all intents & purposes their inevitable destruction. A Mule does not
                  
                  come to his strength until he is eight or nine years old; nor said to be in his prime until he is 12 or 15; to put them in the plough therefore when they are rising three, & work them as my Overseers have done mine, as they would have done a dray horse in his prime—is, in one word, an infallible mean to prevent me from raising any to be valuable: whereas with proper usage, & due care, they would serve well for thirty odd years.
               Is there any thing particular in the cases of Ruth, Hannah, & Pegg, that they have been returned sick for several weeks together?  Ruth I know is extremely deceitful; she has been aiming for some time past to get into the house, exempt from work; but if they are not made to do what their age & strength will enable them, it will be a very bad example to others—none of whom would work if by pretexts they can avoid it.
               Having said nothing of your daughters health, in your last letter, I hope she is better. I wish you both well, and am Your friend
               
                  Go: Washington
               
            